Citation Nr: 1512981	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, to include service in the Republic of Vietnam.  The Veteran's decorations for his active service include a Purple Heart Medal and a Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014.  A transcript of that hearing has been reviewed and associated with the claims file.


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran asserted that he was exposed to rifle and mortar fire.  He stated that following separation from service he was a diesel mechanic in the heavy equipment industry and then he became a dairy farmer.  The Veteran stated that he was not exposed to loud noises in his employment as the tractor cabs had sound guards.  He also stated he wore hearing protection in his civilian employment.  Regarding recreational noise exposure, the Veteran stated he does not wear hearing protection when deer hunting but that the noise was not excessive.

A review of the Veteran's DD Form 214 shows that military occupational specialty (MOS) was listed as a Light Weapons Infantryman.  Further, as noted above, the Veteran was awarded the Purple Heart Medal and a CIB, indicative of service in combat operations.  Therefore, the Board concedes the Veteran's exposure to significant acoustic trauma during active service.  

Service medical records are silent for complaints of, treatment for, or a diagnosis of bilateral hearing loss disability while the Veteran was in active service.  In September 1970, the Veteran was afforded a separation examination which failed to show bilateral hearing loss disability, let alone bilateral hearing loss disability for VA compensation purposes, at the time of his separation from active service.  

However, the Veteran has reported that he actually suffered an immediate onset of hearing loss following a rocket attack while he was in active service.  Further, he has reported that he has continued to experience decreased hearing acuity since that time.  The Board notes that the Veteran is competent to report when he first experienced hearing loss and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

Additionally, the Veteran's spouse has reported that while she did not meet the Veteran until after his separation from active service, she has noticed that the Veteran had difficulty hearing ever since he was a young man.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's spouse is competent to report that she witnessed the Veteran to have decreased hearing acuity since he was a young man.  Moreover, the Board finds the lay statements of record to be credible.

The Veteran was afforded a VA audiology evaluation in June 2012.  At that time, the Veteran reported noise exposure during service in the form of large and small arms fire and his combat service as a member of the infantry.  He reported that subsequent to his separation from active service he worked as a farmer since 1984 and that he used hearing protection.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was less likely as not caused by or a result of an event in military service.  In this regard, the examiner cited to the Veteran's normal hearing during service and at separation.  

In October 2012, the Veteran's claims file was sent to the VA Medical Center for an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss disability.  At that time, the VA examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was related to his active service.  In this regard, the examiner noted that the Veteran had normal hearing during active service and at separation and there was no significant shift in the Veteran's hearing acuity during active service.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this regard, the examiners' rationale that hearing loss was unrelated to service because hearing loss was not demonstrated during service contravenes established law that hearing loss at discharge is not required.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, neither examiner appeared to take into consideration the Veteran's rather significant acoustic trauma during active service or his report of an immediate onset of hearing loss following a rocket attack during active service.  Further, the Veteran has reported very little unprotected noise exposure subsequent to his separation from active service.  Therefore, the VA opinions provided are assigned little probative value.    

Also of record is an October 2014 treatment note from the Veteran's private audiologist at the Hearing Clinic of St. Cloud.  The Veteran's diagnosis of bilateral hearing loss was confirmed and the private audiologist determined that the sensorineural hearing loss component of the Veteran's hearing loss could be related to noise exposure.  It is unclear whether this includes in-service noise exposure or otherwise.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and his statements have been found credible. 

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not competent opinions against the claim as they do not consider all the pertinent facts and do not provide a complete, thorough, and detailed rationale supporting the conclusions made.  The Veteran has competently and credibly reported a decrease in hearing acuity during service and has also credibly asserted a continuity of symptomatology since service.  In addition, he has a current diagnosis of bilateral hearing loss disability for VA purposes.  See, e.g., 38 C.F.R. § 3.385 (2014).

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


